Name: Commission Regulation (EEC) No 2416/85 of 26 August 1985 altering the monetary compensatory amounts applicable in the wine sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 229/8 Official Journal of the European Communities 28 . 8 . 85 COMMISSION REGULATION (EEC) No 2416/85 of 26 August 1985 altering the monetary compensatory amounts applicable in the wine sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 974/71 of 12 May 1971 on certain measures of conjunctural policy to be taken in agriculture following the tempo ­ rary widening of the margins of fluctuation for the currencies of certain Member States ('), as last amended by Regulation (EEC) No 855/84 (2), and in particular Article 6 thereof, Having regard to Council Regulation (EEC) No 1223/83 of 20 May 1983 on the exchange rates to be applied in agriculture (3), as last amended by Regula ­ tion (EEC) No 1297/85 (4), Having regard to Council Regulation (EEC) No 855/84 of 31 March 1984 on the calculation and the dis ­ mantlement of the monetary compensatory amounts applying to certain agricultural products, and in parti ­ cular Article 7 thereof, Whereas the monetary compensatory amounts intro ­ duced under Regulation (EEC) No 974/71 were fixed by Commission Regulation (EEC) No 1343/85 (*), as last amended by Regulation (EEC) No 2344/85 (*) ; Whereas the 1985/86 wine year begins on 1 September 1985 ; whereas prices in ECU for wine ­ sector products in the said marketing year have been fixed at the same level as in the preceding wine year ; Whereas, under Article 2b of Regulation (EEC) No 974/71 , the central rate has been made subject to a corrective factor ; whereas the said corrective factor was fixed at 1,035239 by Commission Regulation (EEC) No 2055/85 Q ; Whereas this central rate, which has led to a new method of calculating monetary compensatory amounts, must be taken into account in calculating the monetary compensatory amounts applicable to products of the wine sector ; whereas, from 1 September 1985, account must also be taken of the new representative rates fixed by Regulation (EEC) No 1223/83 in this sector ; whereas the result of applying the said provisions is to compensatory amounts in the wine sector ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION : Article 1 1 . Part 6 of Annex I to Regulation (EEC) No 1343/85 is hereby deleted. 2. Annex II to Regulation (EEC) No 1343/85 is hereby replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on 1 September 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 August 1985. For the Commission Frans ANDRIESSEN Vice-President ( 1) OJ No L 106, 12. 5 . 1971 , p . 1 . (2) OJ No L 90, 1 . 4. 1984, p. 1 . (3) OJ No L 132, 21 . 5 . 1983, p . 33 . (4) OJ No L 137, 27. 5. 1985, p . 1 . J5) OJ No L 138 , 27. 5 . 1985, p . 2. h OJ No L 221 , 19 . 8 . 1985, p. 1 . D OJ No L 193, 25. 7. 1985, p. 33. 28 . 8 . 85 Official Journal of the European Communities No L 229/9 ANNEX 'ANNEX II Monetary coefficients Member States Products Germany Nether ­lands United Kingdom BLEU Denmark Italy France Greece Ireland  Beef and veal 0,982 0,982 0,976 1,037 1,047  Milk and milk products 0,971 0,971 0,976   1,037  1,047   Pigmeat 0,982 0,982 0,976   1,037  1,047   Sugar 0,982 0,982 0,976   1,037  1,047   Cereals 0,976 0,976 0,976   ' 1,037  1,047   Eggs and poultry and albumins 0,982 0,982 0,976   1,037  1,047   Wine -l-I-l -II-l-l  Under Regulation (EEC) No 3033/80 0,982 0,982 0,976   1,037  1,047 9